Citation Nr: 0101423	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
traumatic leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran perfected 
an appeal as to the issue of entitlement to service 
connection for right leg traumatic injury.

A hearing was conducted by the undersigned member of the 
Board in November 2000.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The veteran and his accredited representative contend, in 
essence, that the RO erred when it denied service connection 
for residuals of a traumatic injury to the veteran's right 
leg.  The veteran specifically alleges that he injured his 
right leg in November 1944 as a result of falling off a "6 
by 6" truck while unloading a truck.  See hearing 
transcript, dated in November 2000.  

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue currently before the Board concerning entitlement 
to service connection.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

The Board notes that the above-mentioned statutory duty to 
assist includes providing an appellant appropriate notice as 
to what type of evidence is needed to substantiate a claim as 
well as providing examinations or obtaining medical opinions 
when necessary.

Review of the evidence of record clearly indicates that the 
veteran has sought entitlement to service connection for a 
traumatic injury to the right leg.  See VA Form 21-4138, 
Statement in Support of Claim, dated in March 1999.  The 
veteran claimed to have been treated for his claimed right 
leg injury at Camp Ellis, Illinois.  Review of the claims 
folder does not show that the veteran was notified concerning 
what information was needed to complete his claim before his 
claim was adjudicated by the RO in June 1999.  For example, 
it does not appear that the veteran was either notified of 
what evidence regarding lay and/or medical evidence was 
necessary to substantiate his claim or that he was notified 
that there was a one year time limit to submit such evidence.  
As such, pursuant to the Veterans Claims Assistance Act of 
2000, the veteran is entitled to such evidentiary 
development.  

Also, additional evidence was associated with the record in 
August 2000, following the issuance of the statement of the 
case (SOC) in October 1999, including Surgeon General's 
Office (SGO) extracts dated in 1944 and 1945.  This evidence 
was received by the RO prior to transfer of the claims file 
to the Board.  Although partially duplicative of the records 
received by the RO in September 1999, in that the SGO extract 
pertaining to the year 1945 was previously of record, a 
review of the non-waived records are shown to include SGO 
records from 1944.  The Board also notes that review of these 
SGO records does not reflect treatment by the veteran at Camp 
Ellis, Illinois.  Consequently, the Board is required to 
remand this case to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  38 C.F.R. 
§§ 19.31, 19.37(a) (2000).

Additionally, review of this evidence shows that it consists 
of information received from the National Personnel Records 
Center (NPRC).  The Board also notes that as part of the VA 
Form 21-3101, Request for Information, which accompanied the 
SGO extracts from NPRC, it was indicated that the instant 
case was a "[f]ire related record."  To this, the Board 
notes, curiously, that numerous service medical records 
pertaining to the veteran's period of active service are 
shown to have been associated with his claims folder in 1952.  
Review of these service medical records which were of record 
do not show that the veteran was treated for a right leg 
injury.  

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have the evidence 
associated with the record in August 2000 initially 
considered by the RO has been waived.  Therefore, this case 
must be remanded in accordance with 38 C.F.R. §§ 19.31 and 
20.1304(c) (2000).  See also 38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
claimed right leg disorder since his 
January 1945 service separation.  Non-VA 
records should be secured upon obtaining 
the appropriate release.  Once obtained, 
all records should be associated with the 
claims folder.  The veteran should also 
be informed that he may furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
Specifically, service medical records 
regarding treatment afforded the veteran 
at Camp Ellis, Illinois should be sought 
to be obtained.  All records obtained 
should be added to the claims folder.  

3.  Following completion of the above, 
the veteran should be afforded a VA 
examination to be conducted by the 
appropriate specialist to determine the 
current nature, extent, and 
manifestations of any right leg disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any indicated 
special studies should be accomplished, 
and clinical findings should be reported 
in detail.  In the event that a right leg 
disability is diagnosed, the examiner 
should render an opinion as to whether it 
is at least as likely as not that such 
disability is etiologically related to 
the veteran's period of service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case, to 
include consideration of the above-
discussed SGO extracts received by the RO 
in August 2000, as well as all evidence 
received subsequent to this Remand, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

